DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19,20 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Sun et al (USPGP 20160002006).
Regarding Claim 19, Sun discloses a device for detecting non-uniform and uniform deterioration states in a suspension member 16 arrangement for an elevator, 
the suspension member arrangement including a suspension member having first 32a,32b and second 32c,32d groups of electrically conductive cords 32, 
the device comprising:
an alternating voltage generator arrangement 52 including a first voltage generator adapted to apply a first alternating voltage to a first end 54 of the first group and a second voltage generator adapted to apply a second alternating voltage to a first end 54 of the second group (para. 0037); and

a circuitry adapted to electrically connect second ends of the first and second groups to each other via a neutral point 56 at which electrical resistances to the first voltage generator and to the second voltage generator are a same value in a non-deteriorated state of the suspension member arrangement, and including first and second electrical resistors 70 arranged between the neutral point and the second ends of the first and second groups respectively (para. 0040),
a neutral point voltage determining unit 52 for determining neutral point voltages between the neutral point and an electrical reference potential, and
a difference voltage determining unit 52 for determining a difference voltage between a first difference measurement point, located between the second end 56 of the first group and the first electrical resistor, and a second difference measurement point, located between the second end 56 of the second group and the second electrical resistor (para. 0040).
Regarding Claim 20, Sun discloses a determination unit 52 for determining a deterioration state of the suspension member based on both the neutral point voltages and the difference voltage (para. 0042). 





Allowable Subject Matter
Claims 12-18 are allowed.
s 21,22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837